Title: From George Washington to David Humphreys, 24 November 1780
From: Washington, George
To: Humphreys, David


                        
                            Dr Sir,
                            Hd Qrs Novr 24th 1780
                        
                        Some intelligence having been received from New York unfavourable to the project I had in contemplation I
                            have relinquished it and am to desire the detachment under General Stark will discontinue its co-operation, and take such
                            measures as are necessary for its security and for making the forage originally intended. I am, with great regard Yr Obedient Servant
                        
                            G. Washington
                        
                    